WASHINGTON, Circuit Justice.
1 Den-isart tit “Consuls,” p. 519, has been cited to prove that by the French law, consuls are authorized to administer oaths. But it is quite obvious that the author, in the place referred to, is speaking of the power and duties of French consuls, residing in foreign countries; and not of foreign consuls residing in France.
It was contended, for the defendant, that the act of congress concerning consuls gives them a power to administer oaths. We think that it is not generally given by this act, but that it is confined to particular cases of a maritime or commercial character. But if the power were general, it would not remove the difficulty, the agreement being, that the answer should be taken by some person authorized to administer oaths by the law of France. But for this agreement^ it must have been taken under a dedimus po-testatem.
The answer was not allowed.